     Case 3:20-cv-02050-JLS-AHG Document 65 Filed 06/14/21 PageID.6565 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    XIANG-DONG FU, an individual,                       Case No.: 20-CV-2050 JLS (AHG)
12                                       Plaintiff,
                                                          ORDER REQUIRING PARTIES TO
13    v.                                                  FILE A JOINT STATUS REPORT
14    ZHI YANG, an individual; BVCF
      MANAGEMENT, LTD.;
15
      CUREPHARMA LTD.; and THE
16    REGENTS OF THE UNIVERSITY OF
      CALIFORNIA,
17
                                       Defendants.
18
19
20          On January 19, 2021, the Court stayed this action pending resolution of the Hong
21    Kong Court proceeding. ECF No. 63. The Parties filed a joint status report on February
22    26, 2021, informing the Court that the Hong Kong Court issued an order restraining
23    Plaintiff Xiang-Dong Fu from, inter alia, proceeding substantively with this matter. ECF
24    No. 64. The Parties stated that they “dispute the effect of the Hong Kong Court order on
25    this Court’s proceedings.” Id.
26          Based on the foregoing, the Court ORDERS the Parties to file a joint status report
27    updating the Court on the status of any foreign proceedings related to this matter. In
28    addition, the Parties should include their positions on (1) the effect of the Hong Kong Court

                                                      1
                                                                                20-CV-2050 JLS (AHG)
     Case 3:20-cv-02050-JLS-AHG Document 65 Filed 06/14/21 PageID.6566 Page 2 of 2



 1    order on this Court’s proceedings; and (2) how to proceed with the present litigation. The
 2    Parties SHALL FILE this joint status report, not to exceed ten (10) pages, on or before
 3    July 2, 2021.
 4          IT IS SO ORDERED.
 5    Dated: June 14, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              20-CV-2050 JLS (AHG)
